UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32039 CAPLEASE, INC. (Exact Name of Registrant as Specified in its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) 52-2414533 (I.R.S. Employer Identification No.) 1065 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (Zip code) (212) 217-6300 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title of each Class Common Stock, $0.01 par value Name of each exchange on which registered New York Stock Exchange 8.125% Series A Cumulative Redeemable PreferredStock,$0.01 par value New York Stock Exchange 8.375% Series B Cumulative Redeemable PreferredStock,$0.01 par value New York Stock Exchange 7.25% SeriesC Cumulative Redeemable PreferredStock,$0.01 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerxNon-accelerated fileroSmaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of June30, 2012, the aggregate market value of the common stock, $0.01 par value per share, of CapLease, Inc. (“Common Stock”), held by non-affiliates (outstanding shares, excluding shares held by executive officers and directors) of the registrant was approximately $263million, based upon the closing price of $4.15 on the New York Stock Exchange on June 29, 2012. As of February 15, 2013, there were75,936,172 shares of Common Stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's definitive proxy statement for the registrant's 2013 Annual Meeting, to be filed within 120days after the close of the registrant's fiscal year, are incorporated by reference into PartIII of this Annual Report on Form10-K. TABLE OF CONTENTS PART I. 2 Item 1. Business. 2 Item 1A. Risk Factors. 13 Item 1B. Unresolved Staff Comments. 25 Item 2. Properties. 25 Item 3. Legal Proceedings. 25 Item 4. Mine Safety Disclosures. 25 PART II. 26 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 26 Item 6. Selected Financial Data. 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 30 Item 7A. Quantitative and Qualitative Disclosures about Market Risk. 47 Item 8. Financial Statements and Supplementary Data. 52 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. Item 9A. Controls and Procedures. Item 9B. Other Information. PART III. Item 10. Directors, Executive Officers and Corporate Governance. Item 11. Executive Compensation. Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Item 13. Certain Relationships and Related Transactions, and Director Independence. Item 14. Principal Accounting Fees and Services. PART IV. Item 15. Exhibits and Financial Statement Schedules. PART V. SIGNATURES Note: Items 10, 11, 12, 13 and 14 are incorporated by reference herein from the Proxy Statement. Except where otherwise indicated or where the context is clear, the portfolio statistics in Items 1 and 1A of this Form 10-K represent or are calculated from our carry value for financial reporting purposes before depreciation and amortization. With respect to our loan portfolio, we have adjusted our carry value to exclude a $0.5 million general loss reserve. Throughout this Form 10-K, we disclose the credit rating of the tenants (or lease guarantors) underlying our investments and the actual rating on most of our CMBS securities.Credit ratings are one of the factors we evaluate in assessing the likelihood of receipt of expected cash flows on our investments. PART I. Item 1.Business. Explanatory Note for Purposes of the “Safe Harbor Provisions” of Section 21E of the Securities Exchange Act of 1934, as amended This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, which involve certain risks and uncertainties. Our actual results or outcomes may differ materially from those projected. Important factors that we believe could cause such differences are discussed in Item 1A (Risk Factors) of this Form 10-K or otherwise accompany the forward-looking statements contained in this Form 10-K. In assessing all forward-looking statements, readers are urged to read carefully all cautionary statements contained in this Form 10-K. We undertake no obligation to publicly release the results of any revisions to our forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Overview We are a real estate investment trust, or REIT, that primarily owns and manages a diversified portfolio of single tenant commercial real estate properties subject to long-term leases to high credit quality tenants. Many of the properties we own are subject to a net lease, or a lease that requires the tenant to pay all or substantially all property operating expenses, such as utilities, real estate taxes, insurance and routine maintenance. Our tenants are primarily large public companies or their significant operating subsidiaries and governmental entities with investment grade credit ratings, defined as a published senior unsecured credit rating of BBB-/Baa3 or above from one or both of Standard & Poor’s (“S&P”) and Moody’s Investors Service (“Moody’s”). We also imply an investment grade credit rating for tenants that are not publicly rated by S&P or Moody’s but (i) are 100% owned by an investment grade parent, (ii) for which we have obtained a private investment grade rating from either S&P or Moody’s, (iii) for which we have evaluated the creditworthiness of the tenant and estimated a credit rating that is consistent with an investment grade rating from S&P or Moody’s, or (iv) are governmental entity branches or units of another investment grade rated governmental entity. During 2012, we continued to grow our investment portfolio with approximately $190 million of real property acquisitions and new build-to-suit commitments, and we expect to continue our growth in 2013 and future years. We have invested in certain owned properties that are leased primarily but not exclusively by one tenant.We have also invested in certain owned properties which were previously leased by one tenant but as a result of lease non-renewals have now become multi-tenant properties. We expect these types of properties will continue to comprise a portion of our portfolio for the foreseeable future. References in this Annual Report on Form 10-K to our “Single Tenant Owned Property Portfolio” include those properties leased primarily but not exclusively by one tenant but do not include our two multi-tenant properties. In addition to our portfolio of owned properties, we have a modest portfolio of first mortgage loans and other debt investments on single tenant properties. That debt portfolio was reduced significantly during 2011 as a result of our sale of the assets and associated liabilities comprising our collateralized debt obligation, or CDO, as well as the individual sale of certain other loans and securities. The remaining debt portfolio will continue to decrease over time as principal payments are received on the investments. While the focus of our investment activity is expected to remain the ownership of real properties, we may continue to make debt investments from time to time on an opportunistic basis in the future. Our portfolio produces stable, high quality cash flows generated by long-term leases to primarily investment grade tenants. As of December 31, 2012, we had an approximately $1.9 billion investment portfolio, including the following assets by type: Investment(1) (in thousands) Percentage Owned properties $ % Debt investments Loans Long-term mortgage loans % Corporate credit notes % Commercial mortgage loan securitizations % Certificated mortgage loan investments % Other % Total $ 1,943,991 % (1)Here and elsewhere in Item 1 of this Annual Report on Form 10-K, references to our “Investment” represent our carry value for financial reporting purposes before depreciation and amortization. With respect to our loan portfolio, we have adjusted our carry value to exclude a $0.5 million general loss reserve. 2 Our main business objective is to generate stable, long-term and attractive returns based on the spread between the yields generated by our assets and the cost of financing our portfolio. Investment Strategy We focus on the following core business strategies: · High Credit Quality Tenants. We primarily own and manage commercial real estate properties where the tenant is of high credit quality. As of December 31, 2012, approximately 84% of our Single Tenant Owned Property Portfolio was invested in properties leased to investment grade or implied investment grade tenants, and the weighted average tenant credit rating was A-. Further, our top ten tenants, which comprise approximately 47% of our entire portfolio, were all rated investment grade or implied investment grade and had a weighted average credit rating of A. As of December 31, 2012, our portfolio had the following credit characteristics: Credit Rating (1) (2) Investment (in thousands) Percentage Investment grade rating of A- or A3 and above $ % Investment grade rating of below A- or A3 % Implied investment grade rating % Non-investment grade rating % Unrated % $ % Reflects the tenant’s or lease guarantor’s actual or implied S&P rating or equivalent rating if rated only by Moody’s, or in the case of most of our CMBS securities, actual ratings of the securities. Table does not include our two multi-tenant properties. Table also does not include the Fort Wayne, IN property which became vacant as of January 1, 2013. Seven of our owned real properties within the Single Tenant Owned Property Portfolio where our aggregate investment is $368,463 are leased to more than one tenant and, for purposes of determining the underlying tenant’s credit rating on these properties, we have considered the credit rating of only our primary tenant. · Long-Term Assets Held for Investment. We invest in commercial real estate properties subject to long-term leases. As of December 31, 2012, the weighted average remaining lease term on our Single Tenant Owned Property Portfolio was approximately 6 years. We intend to hold our assets for the long-term, capturing the stable lease cash flows that will be produced from the high credit quality tenants. · Net Lease Focus. We focus on properties that are subject to a net lease where the tenant is typically responsible for all or substantially all of the property’s operating expenses. We believe that this asset class offers more stable and predictable returns than non-net leased properties and will allow us to continue to grow our business without the need to significantly expand our general and administrative costs and headcount. · Finance with Attractive, Low Cost Debt. Our strategy is to finance most of our assets with attractive, low cost debt, in order to allow us to invest in a greater number of assets and enhance our asset returns. We seek to finance many of our assets with conservative levels of long-term, fixed rate, non-recourse debt.The use of non-recourse debt enables us to isolate the default risk to solely the asset or assets financed. We also have been building an unencumbered pool of assets to improve financial flexibility and expect to continue to pledge most of these assets to a revolving line of credit in order to provide us with an immediate source of liquidity through borrowings under the line. Our Competitive Strengths · Established Investment and Portfolio Management Capabilities. We have an experienced in-house team of investment professionals that source, structure, review and close our transactions. In addition, we have developed an extensive national network of property owners, developers, investment sale brokers, tenants, borrowers, mortgage brokers, lenders, institutional investors and other market participants that helps us to identify and evaluate a variety of single tenant investment opportunities. We have developed a highly skilled asset management function for our investments which among other things monitors lease expirations and property operations and manages the renewal or re-let process on our properties. · Experienced Senior Management Team. Our senior management team is comprised of individuals with expertise in commercial real estate, credit capital markets, asset management and legal, and has worked together for many years through various business cycles. We have substantial experience investing at all levels of the capital structure of single tenant properties. Since 1996, we have originated and underwritten more than $4.8 billion in single tenant transactions, including debt, equity and mezzanine and involving more than 500 properties with more than 100 different tenants. Since our initial public offering in March 2004, we have purchased more than $1.9 billion of single tenant properties. 3 · Stringent Underwriting Process. Since the founding of our predecessor entity in 1994, we have built and maintain today a strong credit philosophy and underwriting discipline. We have a comprehensive underwriting and due diligence process that is overseen by our investment committee, which includes our chief executive officer, president, chief financial officer and chief investment officer. Our investment committee formally reviews and approves each investment we make prior to funding and all portfolio divestitures. We also have an investment oversight committee of the Board of Directors that approves investments in excess of $50 million. · Market Expertise. We have been in the net lease business since 1994 and have recognized expertise in the net lease marketplace. We are highly skilled in analyzing single tenant leases and have developed a market leading franchise in our sector. We have substantial experience in financing single tenant assets. Prior to our initial public offering in 2004, we were primarily a lender focused on originating first mortgage loans on net lease properties and selling substantially all of the loans we originated, either through whole-loan or small pool sales or through gain-on-sale commercial mortgage-backed securitizations. Our Portfolio We primarily own and manage a diversified portfolio of single tenant commercial real estate properties subject to long-term leases to high credit quality tenants. As of December 31, 2012, some of the highlights of our investment portfolio were as follows: ● approximately $1.9 billion owned property portfolio; ● own approximately 12.1 million square feet with 92.9% occupancy; ● 71 properties in 25 states and leases with 43 different tenants across the Single Tenant Owned Property Portfolio; ● ten largest tenants all rated investment grade or implied investment grade with an average credit rating of A; ● 84% of our Single Tenant Owned Property Portfolio invested in properties leased to investment grade or implied investment grade tenants; ● weighted average tenant credit rating of A- across the Single Tenant Owned Property Portfolio; ● weighted average remaining lease term of approximately 6 years across the Single Tenant Owned Property Portfolio; and ● well diversified portfolio by property type, geography, tenant and tenant industry. Owned Properties Owned properties comprise approximately 95% of our current portfolio on a total investment basis. All of our owned properties have been acquired since the closing of our initial public offering in 2004. We invest in a variety of commercial property types (e.g., office, warehouse, United States Government and retail), and our investment analysis includes a thorough review of the credit quality of the underlying tenant or tenants and the strength of the related leases. We also thoroughly analyze the property’s real estate fundamentals, including location and type of the property, vacancy rates and trends in vacancy rates in the property’s market, rental rates within the property’s market, recent sales prices and demographics in the property’s market. For more detail on our due diligence process, please see “Transaction Review Process” below. We target properties that have one or more of the following characteristics: · located in good markets with strong growth prospects; · fungible asset type that will facilitate a re-let of the property if the tenant does not renew; · barriers to entry in the property’s market, such as zoning restrictions or limited land for future development; and · core facility of the tenant. The following table sets forth the occupancy rate as of the end of the last three fiscal years and the average annual rent per square foot for each of the last three fiscal years for our owned property portfolio: Occupancy rate % % % Average annual rent per square foot $ $ $ 4 Property Type Diversification The following table summarizes the property types comprising our owned property portfolio as of December 31, 2012. Property Type Investment Percentage Office $ 52 % Warehouse 21 % Retail 11 % GSA (US Government) 11 % Office/Warehouse 4 % Other 1 % Total $ % Tenant Industry Diversification The following table sets forth certain information regarding the tenant industry concentrations in our owned property portfolio as of December 31, 2012. Industry Weighted Average Credit Rating (1) Investment (2) (in thousands) Percent of Total Insurance A $ % Government AA+ % Food & Beverage BBB+ % Financial BBB- % Energy BBB % Grocery BBB % Retail Department Stores A % Building Materials A- % Retail Jewelry A- % Automotive BBB- % Healthcare A % Telecommunications BBB % Engineering BBB- % Communications BBB % Hotel BB+ % Retail Drug BBB- % Publishing BBB+ % Other N/A % Total A- $ % Reflects actual or implied S&P rating (or equivalent rating if rated only by Moody’s) of tenant(s) or lease guarantor(s). Table does not include the Fort Wayne, IN property which became vacant as of January 1, 2013.Table also does not include a portion of our investment attributed to vacant space in the Landmark building in Omaha, NE. 5 Geographic Diversification The following table sets forth certain information regarding the top states where our owned properties are located as of December 31, 2012. State Number of Properties Investment (in thousands) Percent of Total TX 11 $ 14.9% PA 4 11.2% CA 7 10.9% MD 4 7.1% NJ 2 6.9% IL 2 5.9% VA 4 5.4% CO 4 5.2% IN 3 4.9% KS 3 2.9% NE 2 2.8% OK 1 2.2% KY 6 2.2% AL 2 2.2% WA 1 2.1% GA 4 2.0% TN 3 1.8% LA 1 1.6% WI 1 1.6% FL 1 1.5% NC 1 1.5% Other 4 3.1% Total 71 $ Lease Expirations The following table sets forth certain information regarding scheduled lease expirations in our owned property portfolio as of December 31, 2012. Year of Lease Expiration Square Feet Subject to Expiring Lease Current Annualized Base Rent (in thousands) Percent of Annual Rent (1) $ % Thereafter % (1)Represents lease expiration dates as a percentage of current annualized base rent on all properties other than the Fort Wayne, IN property which became vacant as of January 1, 2013. The primary scheduled lease maturities in 2013 are: (i) 174,235 square feet leased to Choice Hotels International, Inc. in Silver Spring, MD scheduled to mature in May 2013, (ii) 101,120 square feet leased to Omnicom Group, Inc. in Irving, TX scheduled to mature in May 2013 and (iii) 191,278 square feet leased to the United States Government (NIH) in Bethesda, MD scheduled to mature in November 2013.We do not expect the Choice Hotels or Omnicom leases to be renewed or extended and are actively marketing those properties for re-let upon conclusion of the tenant’s lease term.We lease approximately 22% of the space at the Choice building to three other tenants.We are not aware at this time of the United States Government (NIH)’s plans with respect to the Bethesda, MD property beyond the scheduled lease expiration in November 2013.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Upcoming Lease Maturities and Expected and Potential Tenant Rollovers” for annual rental revenue in accordance with generally accepted accounting principlesin the United States (GAAP) from these properties and our estimate of current market rents for these properties. We cannot make any assurance regarding the timing or expected outcomes of our leasing efforts at these properties, including as to when and on what terms we will be able to lease any property which we may need to re-tenant. 6 The following is a tabular presentation of our owned property portfolio as of December 31, 2012: (in thousands) Tenant or Guarantor Location Property Type Square Feet Purchase Date Lease Maturity (1) Form of Ownership 2013 Estimated Annual Rent (2) Purchase Price Investment (3) Abbott Laboratories 6480 Busch Blvd, Columbus, OH Office 11/2004 11/2016 Fee $ $ $ Abbott Laboratories 1850 Norman Drive North, Waukegan, IL Office 8/2005 8/2017 Fee Aetna Life Insurance Company 1333 - 1385 East Shaw Avenue, Fresno, CA Office 10/2006 11/2016 Fee Allstate Insurance Company 401 McCullough Drive, Charlotte, NC Office 12/2005 12/2015 Fee Allstate Insurance Company 1819 Electric Road (aka State Hwy. 419), Roanoke, VA Office 12/2005 12/2015 Fee AMEC plc 10777 Clay Road, Houston, TX Office 6/2011 12/2020 Fee Aon Corporation(4) 1000 Milwaukee Ave, Glenview, IL Office 8/2004 4/2017 Fee AT&T Services, Inc. 2270 Lakeside Blvd., Richardson, TX Office 5/2012 3/2020 Fee Baxter International, Inc. 555 North Daniels Way, Bloomington, IN Warehouse 10/2004 9/2016 Fee Becton, Dickinson and Company(5) 5859 Farinon Drive, San Antonio, TX Office 12/2012 3/2021 Fee Bunge North America, Inc. 6700 Snowden Road, Fort Worth, TX Industrial 4/2007 4/2026 Fee Cadbury Holdings Limited 945 Route 10, Whippany, NJ Office 1/2005 3/2021 Fee Capital One Financial Corporation 3905 N. Dallas Parkway, Plano, TX Office 6/2005 2/2015 Fee Choice Hotels International, Inc.(6) 10720, 10750 & 10770 Columbia Pike, Silver Spring, MD Office 11/2004 5/2013 Fee Cimarex Energy Company (Development Property)(7) 206 S. Cheyenne, Tulsa, OK Office N/A 7/2011 N/A Joint Venture/Fee – Comcast Corporation 7oliet St, Englewood, CO Office 12/2012 12/2020 Fee Cooper Tire & Rubber Company 500 Bartram Parkway, Franklin, IN Warehouse 12/2010 5/2021 Fee County of Yolo, California 25 North Cottonwood Street, Woodland, CA Office 1/2007 6/2023 Fee Crozer-Keystone Health System 8 and 10 Morton Avenue, Ridley Park, PA Medical Office 8/2004 4/2019 Ground Lease CVS Corporation 100 Mazzeo Drive, Randolph, MA Retail 9/2004 1/2014 Fee Del Monte Corporation 2 Nestle Way, Lathrop, CA Warehouse 4/2007 12/2017 Estate for Years Exelis, Inc. (formerly ITT Corporation) 12975 Worldgate Drive, Herndon, VA Office 5/2005 3/2019 Fee Farmers Group, Inc. 3039-3041 Cochran Street, Simi Valley, CA Office 1/2007 1/2017 Fee Farmers New World Life Insurance Company 3003 77th Avenue Southeast, Mercer Island, WA Office 12/2005 12/2020 Fee General Motors Financial Company, Inc. 4001 Embarcadero Drive, Arlington, TX Office 12/2006 8/2017 Fee Invesco Holding Co. Ltd. 4340, 4346 & 4350 South Monaco St., Denver, CO Office 3/2006 10/2016 Fee Johnson Controls, Inc. 6750 Bryan Dairy Road, Pinellas Park, FL Warehouse 12/2006 8/2016 Fee Koninklijke Ahold, N.V. 4001 New Falls Road, Levittown, PA Retail 6/2006 4/2026 Fee Lowes Companies, Inc.(8) 26501 Aliso Creek Rd., Aliso Viejo, CA Retail 5/2005 8/2024 Fee Lowes Companies, Inc. 2401/2501 Elysian Fields Ave., New Orleans, LA Retail 11/2011 5/2030 Fee MetroPCS Communications, Inc. 2250 Lakeside Blvd, Richardson, TX Office 5/2012 11/2018 Fee Michelin North America, Inc. 5600 Cane Run Rd, Louisville, KY Warehouse 9/2010 5/2021 Fee Multi-tenant (Dodge building) 9394 West Dodge Road, Omaha, NE Office 4/2007 Various Ground Lease Multi-tenant (Landmark building) 1299 Farnam Street, Omaha, NE Office 4/2007 Various Ground Lease Nestle Holdings, Inc. 555 Nestle Way, Breinigsville, PA Warehouse 4/2007 12/2017 Estate for Years Omnicom Group, Inc. 1660 North Westridge Circle, Irving, TX Office 6/2005 5/2013 Fee Pearson Plc. 3833 Greenway Drive and 2201 Noria Road, Lawrence, KS Office 4/2006 4/2021 Fee Praxair, Inc.(9) 1585 Sawdust Rd., The Woodlands, TX Office 6/2012 5/2022 Fee Pulte Mortgage LLC 7390 S. Iola St, Englewood, CO Office 12/2012 3/2020 Fee The Kroger Co. 136 W. Belmont Drive, Calhoun, GA Retail 4/2007 1/2022 Estate for Years The Kroger Co. 302 Brighton Park Blvd, Frankfort, KY Retail 4/2007 1/2022 Estate for Years The Kroger Co. 2020 Mallory Lane, Franklin, TN Retail 4/2007 1/2022 Estate for Years The Kroger Co. 1002 S. Broadway, Georgetown, KY Retail 4/2007 1/2022 Estate for Years The Kroger Co. 9501 Northshore Drive, Knoxville, TN Retail 4/2007 1/2022 Estate for Years The Kroger Co. 6678 Covington Hwy., Lithonia, GA Retail 4/2007 1/2022 Estate for Years The Kroger Co. 540 Island Fort Road, Madisonville, KY Retail 4/2007 1/2022 Estate for Years The Kroger Co. 808 N. 12th Street, Murray, KY Retail 4/2007 1/2022 Estate for Years The Kroger Co. 1670 Starlite Drive, Owensboro, KY Retail 4/2007 1/2022 Estate for Years The Kroger Co. 3651 Peachtree Parkway, Suwanee, GA Retail 4/2007 1/2022 Estate for Years The Kroger Co. 400 Peachtree Industrial Blvd, Suwanee, GA Retail 4/2007 1/2022 Estate for Years Tiffany & Co. 15 Sylvan Way, Parsippany, NJ Office/Warehouse 9/2005 9/2025 Fee Time Warner Cable Enterprises LLC 1320 NorthDr. Martin Luther King Jr. Drive, Milwaukee, WI Office 11/2006 12/2016 Fee TJX Companies, Inc. 2760 Red Lion Road, Philadelphia, PA Warehouse 3/2006 6/2021 Fee T-Mobile USA, Inc. 695 Grassmere Park, Nashville, TN Office 11/2006 1/2017 Fee United States Government (FBI) 200 McCarty Avenue, Albany, NY GSA (US Government) 10/2006 9/2018 Fee United States Government (SSA) 1029 Camino La Costa, Austin, TX GSA (US Government) 8/2005 2/2016 Fee United States Government (FBI) 1100 18th Street, North, Birmingham, AL GSA (US Government) 8/2005 5/2020 Fee United States Government (DEA) 1003 17th Street North, Birmingham, AL GSA (US Government) 8/2005 12/2020 Fee United States Government (EPA) 300 Minnesota Avenue, Kansas City, KS GSA (US Government) 8/2005 3/2023 Fee United States Government (NIH) (10) 6116 Executive Bvd, Bethesda, MD GSA (US Government) 9/2005 11/2013 Fee United States Government (VA) Lot 37, Santiago De los Caballeros Avenue, Ponce, PR GSA (US Government) 11/2004 2/2015 Fee Vacant (11) 2909 Pleasant Center Road, Fort Wayne, IN Warehouse 4/2007 N/A Estate for Years - Vitamin Shoppe Industries Inc. (Development Property) (12) 14038 North Washington Hwy, Ashland, VA Warehouse N/A 8/2012 N/A Fee - Walgreen Co. 700 Frederick Blvd, Portsmouth, VA Retail Drug 11/2004 7/2018 Fee WorleyParsons Limited (13) 15721 Park Row Boulevard, Houston, TX Office 12/2012 12/2019 Fee Total $ $ $ Except in the case of our Multi-Tenant Properties, includes lease maturity for our primary tenant. Seven of our owned properties within the Single Tenant Owned Property Portfolio are leased to more than one tenant (see footnotes (4), (5), (6), (8), (9), (10) and (13) below). Reflects scheduled base rent due for 2013 under our lease with the tenant or tenants except for development properties. Does not reflect straight-line rent adjustments required under GAAP. Also does not include tenant reimbursements of property expenses or above or below market rent amortization adjustments required by GAAP. Includes carry value of any related intangible assets under GAAP. As of December 31, 2012, approximately 2% of the property was leased to one other tenant. As of December 31, 2012, approximately 48% of the property was leased to two other tenants.Beginning in April 2013, Becton, Dickinson will begin leasing the space of a vacating tenant at which point one other tenant will occupy 29% of the property. As of December 31, 2012, approximately 22% of the property was leased to three other tenants. We are currently funding construction of the property on a build-to-suit basis for the tenant. Upon completion of construction (estimated in second quarter 2013), the tenant’s 12 year lease term will commence. As of December 31, 2012, approximately 18% of the property was leased to two other tenants. As of December 31, 2012, approximately 39% of the property was leased to four other tenants. As of December 31, 2012, approximately 4% of the property was leased to two other tenants. Until December 31, 2012, the property was leased to Nestlé Holdings, Inc. and subleased by General Mills Operations, Inc. The property became vacant as of January 1, 2013, and is currently being marketed for re-let. We are currently funding construction of the property on a build-to-suit basis for the tenant. Upon completion of construction (estimated in second quarter 2013), the tenant’s 15 year lease term will commence. As of December 31, 2012, approximately 9% of the property was leased to two other tenants. 7 Ground Leased and Estate for Years Properties With respect to certain of our owned properties, we own the improvements on the land and control the land through a ground lease or an estate for years with an option to enter into a ground lease at the expiration of the estate for years. A third party owns the land or a future interest in the land. For most of these properties, we also have an option to purchase the land at fair market value at various scheduled dates in the future. If we exercise the purchase option, the fair market value will be agreed to by us and the land owner or if the parties cannot agree determined through an appraisal process. We have the right to transfer our interest in all of these properties at any time and our interest in all of these properties will revert to the land owner at the expiration of the ground lease estate unless we have purchased the land or extended the leasehold estate. The approximate duration of our interest in these properties assuming the full estate for years term, if any, and all ground lease options are exercised, is as follows: Breinigsville, PA, Lathrop, CA and Fort Wayne, IN warehouse properties, 60 years; Kroger properties, 69 years; Omaha, NE properties, 63 years; and Crozer-Keystone Health System property, 34 years. Multi-Tenant Properties We have classified two owned properties within our portfolio as multi-tenant properties, as each is no longer leased primarily by a single tenant.Both properties are located in Omaha, NE.We have not classified properties leased primarily but not exclusively by one tenant as multi-tenant properties. The following table summarizes certain additional information about the two multi-tenant properties as of December 31, 2012: Location Pct Leased Number of Tenants Major Tenants (Lease Maturity (1)) 9394 West Dodge Road, Omaha, NE 99 % 6 Hayneedle Inc. (Feb 2016), The Maids International, Inc. (Aug 2016), Union Pacific Railroad Company (Jun 2018), Dex Media, Inc. (Aug 2015) 1299 Farnam Street, Omaha, NE 70 % 16 Pacific Life Insurance Company (Jun 2015), G4S Technology LLC (Aug 2013), Stinson Morrison Hecker, LLP (Jun 2015), Booz Allen Hamilton Inc. (Jun 2013) Reflects the date of the tenant’s early termination option where applicable, which if exercised would require the tenant to pay an early termination fee. We continue to actively market the remaining space at the 1299 Farnam Street property to prospective tenants and expect to fill that space over time, though we cannot make any assurance as to when and on what terms will be able to do so. Loan Investments As of December 31, 2012, loan investments aggregated approximately $27.5 million, or approximately 2% of our portfolio. All of our loan investments were originated and underwritten by us and are secured by single tenant commercial real estate collateral. Our loan investments are comprised principally of: · Long-term mortgage loans: fully or nearly fully amortizing first mortgage loans on properties subject to long-term net leases. · Corporate credit notes: fully amortizing notes with each representing one of two notes comprising a single first mortgage loan on a net lease property with loan cash flows allocated and priorities to the loan collateral established among the two notes. Each corporate credit note generally ranges from 10% to 20% of the original loan amount, and has a junior claim on the real estate mortgage, but a senior claim on the rents in the event of a tenant bankruptcy and lease rejection. 8 We expect our new investment activity will continue to consist primarily of the ownership of real properties.However, we may make long-term mortgage loans, corporate credit notes and other loan and loan type investments, including mezzanine loans, bridge loans, development loans and preferred equity financings, from time to time on an opportunistic basis in the future. The following is a tabular presentation of our loan portfolio as of December 31, 2012: (in thousands) Tenant or Guarantor Location Property Type Square Feet Coupon Lease Expiration Loan Maturity Original Principal Balance Principal Balance Carry Value Loan to Realty Value (1) Long-Term Mortgage Loans Bank Of America, N.A. Mt. Airy, MD Bank Branch % 12/2026 12/2026 $ $ $ 69 % CVS Corporation Evansville, IN Retail Drug % 1/2033 1/2033 68 % CVS Corporation Greensboro, GA Retail Drug % 1/2030 1/2030 69 % CVS Corporation Shelby Twp., MI Retail Drug % 1/2031 1/2031 81 % Koninklijke Ahold, N.V. Bensalem, PA Retail % 5/2020 5/2020 65 % Lowes Companies, Inc.(2) Framingham, MA Retail N/A 10/2031 9/2031 80 % Walgreen Co. Dallas, TX Retail Drug % 12/2029 12/2029 69 % Walgreen Co. Nacogdoches, TX Retail Drug % 9/2030 9/2030 62 % Walgreen Co. Rosemead, CA Retail Drug % 12/2029 12/2029 63 % Corporate Credit Notes Federal Express Corporation Bellingham, WA Warehouse % 10/2018 3/2015 57 % Hercules Incorporated Wilmington, DE Office % 5/2013 5/2013 59 % Lowes Companies, Inc. N. Windham, ME Retail % 1/2026 9/2015 72 % Walgreen Co. Jefferson City, TN Retail Drug % 3/2030 5/2015 73
